DETAILED ACTION
This action is responsive to application filed on September 13th, 2020. 
Claims 1~6 are examined.	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains (MPEP 608.01(b)).
The abstract of the disclosure is objected to because the current abstract merely repeats the claim language and does not enable the reader thereof to determine the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Correction is required. See MPEP § 608.01(b).
The title of the disclosure is objected to because the current title, “Communication Monitoring System”, is more indicative of a general category/subject to which claims are directed. While the current title describes the invention it does so in only a very general sense and is not clearly indicative of the invention to which the claims are directed. It lacks the necessary level of detail to differentiate Applicant’s invention of monitoring communication system by estimating contact duration from others (i.e. a title clearly indicative of the invention to which the claims are directed).
If a satisfactory title is not supplied by the Applicant, the Examiner may, at the time of allowance, change the title by Examiner’s Amendment pursuant to MPEP 606.01.
Claim Objections
Claims 1~6 are objected to because of the following informalities:
In claims 1~6 replace “Contact Duration” to --contact duration-- without any quotation marks and in lower case lettering. 
In claim 1 replace replace Ci (i is a natural number greater than or equal to 2) to --Ci, where i is a natural number greater than or equal to two-- without the parenthesis.
In claims 1 and 2 replace Time-Stamp to –timestamp--. 
In claim 1 replace Cj (j is a natural number greater than or equal to 2, j is not equal to i) to --Cj, where j is a natural number greater than or equal to two and j is not equal to i-- without the parenthesis.
In claim 1 replace graphically show “Contact Duration” to --graphically display the contact duration--.
In claim 2 replace (m: a natural number, p: a natural number, q: a natural number, p≤m≤q, 1≤p≤N-1, 2≤q≤N, N: Number of extracted ARP packets) to --wherein m, n, and p are natural numbers, p≤m≤q, 1≤p≤N-1, 2≤q≤N, wherein N is number of extracted ARP packets,-- without the parenthesis.
In claim 6 replace graphically show “Contact Duration” to --graphically display the contact duration--. Further replace graphically show “Alarm Notification” to --graphically display an alarm notification--. 
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “packet collection unit configured to”, “packet extraction unit configured to”, “communication state identification unit configured to”, and “communication state display unit configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1~6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contain limitations, “packet collection unit configured to”, “packet extraction unit configured to”, “communication state identification unit configured to”, and “communication state display unit configured to” which are means (or step) plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Claims 2~6 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency to claim 1. 

Claims 1~6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contain limitation, “packet collection unit configured to”, “packet extraction unit configured to”, “communication state identification unit configured to”, and “communication state display unit configured to” respectively, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites the limitation “the collected packet" and store the collected packet… in line 9~10. There is insufficient antecedent basis for this limitation in the claim. Is the collected packet referring to the collected ARP packets? Clarification is requested.
Claim 1 recites the limitation “the destination MAC address…" in line 12. There is insufficient antecedent basis for this limitation in the claim. Is the destination MAC address referred to the communication apparatus Ci? Clarification is requested.
Claim 1 recites the limitation, “the MAC address of communication apparatus Cj…" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation, “the characteristics of communication apparatus Ci…” There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation, “the sum of multiple…” There is insufficient antecedent basis for this limitation in the claim.
Claims 6 recites the limitation, “the difference in line shape…” There is insufficient antecedent basis for this limitation in the claim.
 Claim 5 is also rejected under 35 U.S.C. 112(b) by virtue of their dependency to claim 1.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. See for example in claim 1 lines 20~21.  
Allowable Subject Matter
Claims 1~6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S 2015/0207634 and U.S 2005/0027880.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2457